Citation Nr: 1819415	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-24 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for treatment purposes under 38 U.S.C. chapter 17 for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (DM).  

3.  Entitlement to an effective date prior to October 31, 2011, for the award of service connection for DM.  

4.  Entitlement to service connection for peripheral neuropathy (PN) of the upper and lower extremities to include as secondary to DM or as due to Agent Orange exposure.

5.  Entitlement to service connection for erectile dysfunction (ED) to include as secondary to DM or as due to Agent Orange exposure.  

6.  Entitlement to service connection for muscle cramps to include as secondary to DM or as due to Agent Orange exposure.

7.  Entitlement to service connection for an eye disorder to include as secondary to DM.  

8.  Entitlement to service connection for cardiac disorder claimed as ischemic heart disease (IHD) to include as due to Agent Orange exposure.

9.  Entitlement to service connection for hypertension (HTN) to include as secondary to DM or as due to Agent Orange exposure.

10.  Entitlement to service connection for an acquired psychiatric disability to include PTSD.

11.  Entitlement to service connection for high cholesterol.

12.  Whether new and material evidence has been submitted to reopen the claim for service connection for a skin disorder claimed as chloracne and, if so, whether service connection may be granted.  


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, to include approximately 1 year of service in Vietnam.  His decorations and medals include but are not limited to the Combat Infantryman Badge and Vietnam Campaign Medal with 60 Device.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The issues of service connection for high cholesterol, the effective date for service connection for DM, and the petition to reopen the claim of service connection for a skin disorder claimed as chloracne, are addressed in the body of this decision.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

With regard to the Veteran's application to reopen his claim for a service connection for skin disorder claimed as chloracne, regardless of the decision of the RO, a finding by the Board of new and material evidence is required in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.



FINDINGS OF FACT

1.  In an unappealed January 2008 rating decision, the RO denied service connection for a chronic skin disorder characterized as chloracne; that decision is final.  

2.  The evidence received since the January 2008 rating decision as to the issue of service connection for a chronic skin disorder characterized as chloracne is relevant and probative.

3.  High cholesterol or hyperlipidemia is a laboratory finding, not a disability for VA compensation purposes.

4.  Service connection for DM was denied in a July 2011 BVA decision; the Board decision is final.  

5.  On October 31, 2011, the Veteran filed VA form 21-526EZ, Fully Developed Claim For Compensation, seeking to reopen the claim of service connection DM.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a chronic skin disorder characterized as chloracne.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  High cholesterol or hyperlipidemia was not incurred in or aggravated during service.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

3.  The criteria for an effective date earlier than October 31, 2011, for the grant of service connection for DM have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to reopen-skin disorder initially claimed as chloracne

This claim was denied in an unappealed January 2008 rating decision and is final.  See 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1103 (2017).  As explained herein, new and material evidence is required, and has been presented, to allow the claim to be reopened and reviewed.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

In denying service connection for a skin disability characterized as chloracne as a result of herbicide exposure in the unappealed January 2008 rating decision, the RO essentially finding no current disability.  

New and material evidence submitted in conjunction with the October 2011 claim to reopen consists of the Veteran's detailed 2015 testimony that he has had continuous and increasing skin problems since service, in combination with an October 2009 VA examination report indicating some form of skin condition is present and recent skin treatment records.  This evidence was not previously submitted and relates to an unestablished fact necessary to substantiate the claim.  It is neither cumulative nor redundant of the evidence of record at the time of the last final denial and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  This evidence meets the low evidentiary threshold discussed by the United States Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App 110 (2010), is presumed credible as set forth in Justus v. Principi, 3 Vet. App. 510 (1992), and cures an evidentiary defect as set forth in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  

II.  Service connection high cholesterol

The Veteran theorizes that he has high cholesterol due to service.  However, as explained herein, the claim is denied because high cholesterol is a laboratory finding and not a disability for VA purposes.  

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To the extent that there are current laboratory findings of high cholesterol or hyperlipidemia during the pendency of the claim, this is a laboratory finding.  There is no physical or mental disability associated with the high cholesterol.  In order to warrant service connection, the threshold requirement is competent evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief that his cholesterol findings may be indicative of disability, and while it is not disputed that the elevation may be present, the record does not show an actual disorder or disability during any period of his appeal.  His assertions as to whether this is a disability are outweighed by the objective medical record.  In this regard, the Board notes that it was not argued at the hearing that there was any disability associated with the finding.  This laboratory finding is not a disability within the meaning of the law granting compensation benefits.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Here, there is no functional impairment and his complaints do not rise to the level of disability in this particular case.  In reaching this conclusion, we use the definition of disability as noted in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (This definition comports with the everyday understanding of disability, which is defined..., as an inability to pursue an occupation because of physical or mental impairment).  As the preponderance of the evidence is against the claim, the benefit-of- the-doubt doctrine is not applicable, and the claim must be denied.

III.  Earlier effective date - DM

The Veteran argued in December 2011 that the date of this claim is actually in August 2009, and that he had a borderline glucose test in 2006.  However, he offered no specific testimony on this matter at his 2015 hearing before the undersigned.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  For a claim such as this one, reopened with new and material evidence received after final disallowance, the effective date is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(2), (r).

During the pendency of the appeal the definition of what constitutes a valid claim has changed.  Effective March 24, 2015, VA amended its regulations to require that in order to be considered a valid claim, a claim for benefits must be submitted on a standardized form.  79 Fed. Reg. 57,660 (Sept. 25, 2014) (eff. Mar. 24, 2015).  However, this amendment only applies to claims or appeals filed on or after March 24, 2015.  Id.  Claims or appeals pending or that were pending on that date are to be decided by the regulations as they existed prior to the amendment.  Id.  As the Veteran's claim was pending on March 24, 2015, the Board will apply the laws and regulations as they existed prior to the amendment in determining whether a submission constituted a claim for benefits.  Id.

Under the law prior to the amendment, a claim was defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim was any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a).  Under the law at the time, VA had an obligation to look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and was required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

The critical facts in this case are not in dispute.  A claim for service connection for DM was denied in a final July 2011 Board decision.  See 38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  The Veteran submitted an application to reopen a claim for DM on October 31, 2011, and the claim was thereafter granted in a February 2012 rating decision.  Thus, the effective date of the award is the date of receipt of the new claim.  

VA treatment records dated in October 2011 show that the Veteran's lab work was reviewed and he was started on daily diabetic medicine at that time.  He carried a diagnosis of DM thereafter.  Thus, the RO appropriately assigned the effective date as the date of reopened claim, October 31, 2011.  38 U.S.C. § 5110. 

The Board finds no earlier informal claim, as it identifies no formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to service connection between the issuance of the July 2011 Board decision and the receipt of the October 2011 claim at VA.  The Veteran has cited to no such formal or informal communication, rather he indicates that his 2009 statements in relation to his prior claim, which was finally denied by the Board in July 2011, should serve as the effective date.  This argument does not comport with the aforementioned controlling laws.  

For the foregoing reasons, the effective date cannot be any earlier than the date he filed the claim to reopen, on October 31, 2011.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.

IV.  Additional Consideration

Finally, neither the Veteran (nor his representative) raised issues with respect to VA's duty to notify or assist or presented other procedural arguments that were not addressed above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


ORDER

New and material evidence has been received to reopen a claim of service connection for a skin disorder claimed as chloracne, to that extent only, the claim is granted.

Service connection for high cholesterol is denied.

An effective date prior to October 31, 2011, for DM is denied.  


REMAND

I.  Increased rating for DM

An examination to assess current manifestations of DM is required because the Veteran testified in November 2015 before the undersigned that his DM is worsening daily, and he has not been examined for DM in over six years.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

II.  Service connection claims-psychiatric disorder, ED, muscle cramps, PN, eye disorder, IHD/cardiac disorder, HTN; reopened skin disorder claim

VA has a duty to provide the Veteran with appropriate and adequate examination to determine whether he has disabilities secondary to DM, or whether these disabilities are due to presumed Agent Orange exposure.  

The Veteran testified that his eyes water and are running constantly, and he cannot see properly to fully perform his job as a truck driver, as a consequence of his DM.  He uses steroidal drops from non-VA health care providers.  He also feels that his blood pressure has been elevated either directly or in part due to his DM.  His physical symptoms are increasing, including weakening and difficulty using the extremities which he has identified as possible diabetic-related peripheral neuropathies, and diabetes-related muscle cramps.  He also testified that he feels like his ED is either caused by or worsened as a result of his diabetes and medications.  Alternatively, the Veteran has alleged that these conditions are due to or aggravated by Agent Orange exposure in Vietnam.  See McLain v. Nicholson, 21 Vet. App. 319 (2007)

The record reflects that the Veteran receives medical treatment from both private and VA medical providers.  While a 2012 VA examination showed findings of anxiety with no mental health diagnoses, it did not address the Veteran's reported depression at separation.  The Veteran has asserted that his psychiatric symptoms are related to stressors in Vietnam and have intensified and private treatment records do show a history of anxiety.  Parenthetically, the Board notes that the Veteran served as a Light Weapons Infantryman in Vietnam and his awards include the Combat Infantryman Badge and Vietnam Campaign Medal with 60 Device.  His reported stressors related to Vietnam are presumed verified.  38 U.S.C. § 1154(b).  He testified that he wants to receive treatment for psychiatric disorders due to service.  Under the circumstances a VA mental health examination should be conducted to determine whether there is any current psychiatric disorder related to the Veteran's service, to include his reported stressors in Vietnam.  Here, the Veteran's claim of entitlement to service connection for treatment purposes only, pursuant to 38 U.S.C. Chapter 17, for an acquired psychiatric disorder, to include PTSD, is inextricably intertwined with his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As to a skin disorder, the Veteran has reported that he has a skin disorder since service, and the record supports that he has complained of skin problems for many years, with a variety of skin findings.  The Board notes that a 2009 VA skin examination reflects that a skin disorder may be related to service, but the examiner does not make a full conclusion in this regard and recommends additional examination to include an allergist skin evaluation.  While the Veteran has claimed this condition as chloracne, the Board interprets his claim as one for a skin disorder, variously characterized.  Under the circumstances an appropriate VA skin evaluation, to include allergy examination, should be conducted to determine whether there is any current skin disorder related to the Veteran's service, to include his presumed Agent Orange exposure in Vietnam.  

Finally, as to the claim for cardiac disorder/IHD, the Veteran testified that he feels he has a disability characterized at least by irregular heart beat that is due to Agent Orange exposure.  If present, IHD would be presumptively service-connected based on herbicide agent exposure.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a) (6)(iii), 38 C.F.R. § 3.309(e), 3.307(a)(6)(ii).  Also, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  Under the circumstances an examination, should be conducted to determine whether there is any current IHD or cardiac disorder related to the Veteran's service, to include his presumed Agent Orange exposure in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records.

2.  Schedule the Veteran for appropriate VA examination(s) to determine the current severity of his diabetes mellitus and to determine if ED, muscle cramps, PN, an eye disorder, or HTN, are related to DM or are otherwise due to service to include presumed exposure to herbicide agents, including Agent Orange.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  

The claims file should be made available to the examiner for review prior to the examination.  The examiner's attention is directed to the Veteran's November 2015 testimony that he does not take insulin because this would interfere with his duties as a truck driver.  Based on the review of the claims files and examination of the Veteran, the examiner must offer opinions as to the following:

a.  whether it is at least as likely as not (a probability of 50 percent or greater) that any ED, muscle cramps, PN, an eye disorder, or HTN currently present originated during service or is otherwise etiologically related to service, to include presumed Agent Orange exposure therein;

b.  whether it is at least as likely as not (a probability of 50 percent or greater) that any ED, muscle cramps, PN, an eye disorder, or HTN currently present was caused by service-connected disability or disabilities, to include DM. 

c.  whether it is at least as likely as not (a probability of 50 percent or greater) that any ED, muscle cramps, PN, an eye disorder, or HTN currently present was aggravated (i.e., permanently worsened beyond the natural progress) by service-connected disability or disabilities, to include DM.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's ED, muscle cramps, PN, an eye disorder, or HTN found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed ED, muscle cramps, PN, an eye disorder, or HTN.  

3.  Schedule the Veteran for a VA examination with a psychiatrist or a psychologist to obtain a medical opinion concerning the etiology of any present psychiatric disorder, to include PTSD and anxiety.  The Veteran's electronic claims file must be available or accessible for review by the VA examiner in conjunction with the examination.  The examiner must consider the Veteran's identified combat stressors in Vietnam.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a.  Provide a diagnosis, stating whether the criteria for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis of any other psychiatric disorder.  The examiner should consider the diagnosis of anxiety in the Veteran's post-service treatment records as well as his report of depression at separation.

b.  If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based. 

c.  With respect to each diagnosis other than PTSD identified, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disorder is etiologically related to any incident of the Veteran's active service. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  Schedule the Veteran for examination by a VA examiner of appropriate expertise to determine the nature and etiology of any skin disorder that has been present during the pendency of this claim.  An allergy examination should be included as recommended by the VA examiner in 2009.  

The examiner must review the claims files.  Based on the review of the claims files and examination of the Veteran, the examiner must offer opinions as to the following:

a.  whether it is at least as likely as not (a probability of 50 percent or greater) that any skin disorder currently present originated during service or is otherwise etiologically related to service to include presumed Agent Orange exposure;

b.  whether it is at least as likely as not (a probability of 50 percent or greater) that any skin disorder currently present was caused by service-connected disability or disabilities. 

c.  whether it is at least as likely as not (a probability of 50 percent or greater) that any skin disorder currently present was aggravated (i.e., permanently worsened beyond the natural progress) by service-connected disability or disabilities.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's skin disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed skin disorder.  

5.  Schedule the Veteran for examination by a VA examiner of appropriate expertise to determine the nature and etiology of any cardiac disorder that has been present during the pendency of this claim.  

The examiner must review the claims files.  Based on the review of the claims files and examination of the Veteran, the examiner must offer opinions as to the following:

a.  whether the Veteran has IHD.

b.  whether it is at least as likely as not (a probability of 50 percent or greater) that any cardiac disorder other than IHD currently present originated during service or is otherwise etiologically related to service to include presumed Agent Orange exposure;

c.  whether it is at least as likely as not (a probability of 50 percent or greater) that any cardiac disorder other than IHD currently present was caused by service-connected disability or disabilities. 

d.  whether it is at least as likely as not (a probability of 50 percent or greater) that any cardiac disorder other than IHD currently present was aggravated (i.e., permanently worsened beyond the natural progress) by service-connected disability or disabilities.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's cardiac disorder other than IHD found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed cardiac disorder.  

6.  After completing all indicated development, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


